DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/26/2021 has been entered. Applicant has amended claims 1, 9, and 13-15. No new claims have been added. Claim 16 is cancelled. Claims 1-15 are currently pending in the instant application. Applicant’s arguments with regard to the drawing objection have overcome the drawing objection made against the “compliant portion” in claim 11. Applicant’s amendments have overcome each and every objection and lack of clarity based 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/29/2020. 
Response to Arguments
Applicant’s arguments, see Pages 9-15, filed 01/26/2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant's amendment to claim 1 and 13.

Regarding one of the threaded actuators located distal of the linkage…
	The Examiner notes that in Fig. 4A of WO-2015161249-A1 to Moody, the at least one of the threaded actuators, motor 310, is located distal of at least one of the plurality of connected linkages flexible joint 313 (see current 103 rejection below). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013246385 A to Nishijima in view of WO 2015161249 A1 to Moody et al. (hereinafter "Moody") and US 6007484 A to Thompson.
Regarding claim 1, Nishijima discloses in Fig. 1 an apparatus for positioning a camera to capture a plurality of images inside a body cavity of a patient during a medical procedure, the apparatus comprising:
an insertion tube (Fig. 1-insertion portion 10); 
a plurality of connected linkages extending from a distal end of the insertion tube (Fig. 2-curved portion 30), at least some of the plurality of connected linkages including a threaded actuator received on a threaded end of a respective drive shaft of a plurality of drive shafts (Fig. 2-actuator 43A and actuator 43B) extending between the threaded actuator and a proximal end of the insertion tube (Fig. 2-angle wire 46A and 46B), wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages; and 
(paragraph 0019- A solid-state imaging device having a CCD or CMOS area image sensor…disposed around the imaging lens group 21 are provided); wherein at least some of the plurality of connected linkages are configured to move in response to being actuated by movement of the threaded actuator in response to rotation of the respective drive shaft (paragraph 0005- the actuator which is contracted in the axial direction moves the angle wire to the proximal side, whereby the bending portion is bent to one side of the axial line on the above-mentioned reference plane), the associated movements of the at least some of the plurality of the connected linkages together operable to facilitate positioning of the camera within the body cavity of the patient (paragraph 0003- the bending portion can be bent by moving the angle wire to the proximal side with respect to the wire guide; paragraph 0002-a bendable curved portion is generally provided on the tip side of the insertion portion inserted into the pipe).
Nishijima does not expressly teach wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages and that the movement of the drive shafts is a rotation.
 However, Moody teaches in Fig. 4a of an analogous endoscopic device including a plurality of connected linkages (Fig. 4a- flexible joint 313), at least some of the plurality of connected linkages including a threaded actuator (Fig. 4A- rotating motors 310) received on a threaded end of a respective drive shaft of a plurality of drive shafts (Fig. 4A-drive shaft 314) extending between the threaded actuator and a proximal end of the insertion tube (Fig. 4A - cover 385), wherein at least one of the threaded actuators is located distal of at least one of the plurality of connected linkages (Fig. 4a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nishijima to include at least one threaded actuator located distal of at least one of the plurality of connected linkages, as seen in the teachings above of Moody. It would have been advantageous to make the combination in order to form an articulated instrument well-suited to the contortions of minimally invasive surgery ([0080] of Moody).
Additionally, Thompson teaches in Fig. 4 of an analogous endoscopic device wherein the distal end is configured to move in response to being actuated by movement of the threaded actuator in response to rotation of the respective drive shaft (Col. 3, lines 22- 27- A ring and pinon gear arrangement 59 at the lower end of the elevation shaft 53 transfers the rotary motion of the elevation shaft 53 to the camera housing 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nishijima to include the rotational movement of the drives shafts, as taught by Thompson. It would have been advantageous to make the combination in order to move the linkages by elevating them or depressing them (Col. 3, lines 27-28 of Thompson).
The modified apparatus of Nishijima in view of Moody and Thompson will hereinafter be referred to as modified Nishijima.
Regarding claim 2, 
However, Thompson teaches in Fig. 4 of an analogous endoscopic device wherein each of the plurality of drive shafts includes a drive coupler at a proximal end of the drive shaft (Fig. 4- ring and pinon gear arrangement 59) the drive coupler operable to receive a drive torque (Col 3, lines 22-23-  an elevation motor 51 drives an elevation shaft 53 by means of gears 55, 57), for causing rotation of the drive shaft (Col 3 lines 35-27- A ring and pinon gear arrangement 59 at the lower end of the elevation shaft 53 transfers the rotary motion of the elevation shaft 53 to the camera housing 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Nishijima to include a drive coupler at the proximal end of the drive shafts receiving a drive torque to rotate the drive shafts, as taught by Thompson, in order to move the linkages causing the camera housing 15 to elevate or depress depending on the direction of rotation of the elevation motor (Col. 3, lines 27-30 of Thompson).
Regarding claim 3, modified Nishijima teaches the apparatus of claim 2, but modified Nishijima does not expressly teach wherein the drive couplers of the plurality of drive shafts are housed within a drive interface operably configured to removably couple to a driver unit, the driver unit being operable to provide the respective drive torques.
However, Thompson teaches in Fig. 4 of an analogous endoscopic device wherein the drive couplers of the plurality of drive shafts are housed within a drive interface (Fig. 4; Col 3, lines 36-38 -The plate 63 is rotably mounted within the upper housing 3 on a bearing 65) operably configured to removably couple to a driver unit, the driver unit (See Examiner’s annotated Fig. 4) being operable to provide the respective drive torques (Col 3, lines 22-23-  an elevation motor 51 drives an elevation shaft 53 by means of gears 55, 57).

    PNG
    media_image1.png
    832
    527
    media_image1.png
    Greyscale

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive couplers of modified to include the drive couplers being housed within a drive interface, as taught by Thompson in order for it to be rigidly mounted (Col. 4, line 17 of Thompson), and if it were desirable for any reason to obtain 
Regarding claim 4, modified Nishijima the apparatus of claim 3, but modified Nishijima does not expressly teach wherein each drive coupler of the plurality of drive shafts comprises a rotational coupler configured to transmit torque to each drive shaft of the plurality of drive shafts, the rotational coupler being operably configured to receive the proximal end of the drive shaft and to transmit the drive torque to the drive shaft while accommodating linear movement of the proximal end of the drive shaft due to resulting movements of the camera. 
However, Thompson teaches in Fig. 4 of an analogous endoscopic device wherein each drive coupler of the plurality of drive shafts comprises a rotational coupler configured to transmit torque to each drive shaft of the plurality of drive shafts, (Fig. 4- gears 55 and 57) the rotational coupler being operably configured to receive the proximal end of the drive shaft (Fig. 4) and to transmit the drive torque to the drive shaft while accommodating linear movement of the proximal end of the drive shaft due to resulting movements of the camera (Col. 3 lines 35-30- A ring and pinon gear arrangement 59 at the lower end of the elevation shaft 53 transfers the rotary motion of the elevation shaft 53 to the camera housing 15 o elevate or depress, depending on the direction of rotation of the elevation motor 51).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive unit of modified Nishijima to include the rotational coupler at the proximal end of the drive shaft, as taught by Thompson, in order to transfer the rotary motion of the elevation shaft to the camera housing (Col. 3, lines 26-27 of Thompson)
Regarding claim 11, modified Nishijima teaches the apparatus of claim 1, and Nishijima further discloses wherein at least a drive shaft associated with the plurality of connected linkages comprises a compliant portion configured to facilitate bending of the drive shaft in response to movements of the camera while continuing to permit rotation of the at least one drive shaft (paragraph 0023-the tubular guide portion 47A through which the angle wire 46A is inserted).
Regarding claim 13, Nishijima discloses a for positioning a camera to capture images inside a body cavity of a patient during a medical procedure method (paragraph 0035- observation method when inserting and observing the endoscope apparatus), the camera (paragraph 0019- A solid-state imaging device having a CCD or CMOS area image sensor…disposed around the imaging lens group 21 are provided) being disposed at a distal end of a plurality of connected linkages extending from a distal end of an insertion tube (Fig. 2-curved portion 30), the method comprising: selectively causing rotation of at least some of the respective drive shafts to cause movement of the respective threaded actuators (paragraph 0005- the actuator which is contracted in the axial direction moves the angle wire to the proximal side, whereby the bending portion is bent to one side of the axial line on the above-mentioned reference plane), the movement of the respective threaded actuators causing associated movement of at least some of the plurality of connected linkages to position the camera within the body cavity of the patient (paragraph 0003- the bending portion can be bent by moving the angle wire to the proximal side with respect to the wire guide; paragraph 0002-a bendable curved portion is generally provided on the tip side of the insertion portion inserted into the pipe), 
Nishijima does not disclose each of the plurality of connected linkages including a threaded actuator received on a threaded end of a respective drive shaft extending between the 
However, Moody teaches in Fig. 4a of an analogous endoscopic device wherein the plurality of connected linkages (Fig. 4a- flexible joint 313) including a threaded actuator (Fig. 4A- rotating motors 310) received on a threaded end of a respective drive shaft (Fig. 4A-drive shaft 314) extending between the threaded actuator and a proximal end of the insertion tube (Fig. 4A - cover 385), wherein at least one of the threaded actuators is located distal of at least one of the plurality of linkages (Fig. 4A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nishijima to include a plurality of connected linkages including a threaded actuator received on a threaded end of a respective drive shaft and at least one threaded actuator located distal of at least one of the plurality of connected linkages, as seen in the teachings above of Moody. It would have been advantageous to make the combination in order to form an articulated instrument well-suited to the contortions of minimally invasive surgery ([0080] of Moody).
Additionally, Thompson teaches a method for positioning a camera to capture images inside a body cavity of a patient during a medical procedure (Claim 1 a method for imaging an inner portion of a body of a living being) and selectively causing rotation of at least some of the respective drive shafts to cause movement of the respective threaded actuator shaft (Col. 3, lines 22- 27- A ring and pinon gear arrangement 59 at the lower end of the elevation shaft 53 transfers the rotary motion of the elevation shaft 53 to the camera housing 15).
 (Col. 1, lines 18-21 of Thompson), and to rotate the drive shafts in order to move the linkages causing the camera housing 15 to elevate or depress (Col. 3, lines 27-28 of Thompson). 
The modified method of Nishijima in view of Thompson will hereinafter be referred to as the modified Nishijima.
Regarding claim 14, the modified Nishijima teaches the method of claim 13, but modified Nishijima does not expressly teach wherein selectively causing rotation of the at least some of the respective drive shafts comprises causing the respective drive shafts to position the camera in an insertion position prior to removal from the body cavity of a patient.
However, Thompson teaches in Fig. 4 of an analogous endoscopic device wherein selectively causing rotation of the at least some of the respective drive shafts comprises causing the respective drive shafts to position the camera in an insertion position prior to removal from the body cavity of a patient (Col. 3, lines 22- 30- A ring and pinon gear arrangement 59 at the lower end of the elevation shaft 53 transfers the rotary motion of the elevation shaft 53 to the camera housing 15, thereby causing the camera housing 15 to elevate or depress, depending on the direction of rotation of the elevation motor 51). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Nishijima to include (Col. 3, lines 27-28 of Thompson).
Regarding claim 15, modified Nishijima the method of claim 14, and Nishijima further discloses wherein causing the at least some of the respective drive shafts to position the camera in the insertion position comprises causing the camera to be positioned generally in line with a longitudinal axis of the insertion tube (paragraph 0030- In the straight state in which the curved portion 30 is straight without being curved, in the longitudinal direction D).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013246385 A to Nishijima in view of WO 2015161249 A1 to Moody et al. (hereinafter "Moody")  and U.S. Patent No. 6,007,484 A to Thompson in further view of U.S. Publication No. 2008/0039255 A1 to Jinno et al. (hereinafter "Jinno").  
Regarding claim 5, the modified Nishijima teaches the apparatus of claim 4, but modified Nishijima does not expressly teach wherein at least one rotational coupler comprises a tubular body for receiving the proximal end of drive shaft, the tubular body including having a slotted portion that engages a pin extending through the proximal end of the drive shaft and configured to couple to the tubular body.
However, Jinno teaches in Fig. 6 of an analogous endoscopic device wherein at least one rotational coupler comprises a tubular body for receiving the proximal end of drive shaft (paragraph 0061-as shown in FIG. 6, the tubular member 116 is combined with a wire securing mechanism 120), the tubular body including having a slotted portion (paragraph 0061- The wire securing mechanism 120 has a groove 122 defined in an upper portion of the side of the tubular member 116) that engages a pin extending through the proximal end of the drive shaft (paragraph 0061- a tapered fastening pin 124 disposed centrally in the groove 122. The groove 122 has a recess 122a positioned at the center of the fastening pin 124 to be inserted and fixed therein) and configured to couple to the tubular body (paragraph 0062- The fastening pin 124 has a hole 124a defined laterally therethrough for the wire 57 to extend therethrough.  The wire 57 is threaded through the hole 124a and the fastening pin 124 is inserted into the recess 122a, holding the wire 57 partly in the groove 122.  The wire 57 is thus oriented horizontally and fastened to the tubular member 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotational coupler modified Nishijima to include the a tubular member with a pin, as taught by Jinno, in order to fasten the wire to the tubular member (Paragraph 0061 of Jinno).
 Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013246385 A to Nishijima in view of WO 2015161249 A1 to Moody et al. (hereinafter "Moody") and U.S. Patent No. 6,007,484 A to Thompson and in further view of U.S. Publication No. 2014/0025046 A1 to Williams et al. (hereinafter "Williams"). 
Regarding claim 6, modified Nishijima teaches the apparatus of claim 4, and Nishijima further discloses the startup positions of the drive shafts defining an insertion position of the camera (Fig. 2), but modified Nishijima does not expressly teach wherein each rotational coupler of the plurality of drive shafts includes a moveable detent coupled to the proximal end of the drive shaft and operable to resiliently engage a fixed detent in the drive interface corresponding to a startup position for each of the proximal ends of the respective drive shafts.
However, Williams teaches of an analogous endoscopic device wherein each rotational coupler of the plurality of drive shafts includes a moveable detent (Fig. 39; paragraph 0167 -a lock pin 560 translatably supported in distal neck housing 236 so as to selectively engage first ring gear 584) coupled to the proximal end of the drive shaft (Fig. 37-Drive cable 266,246) and operable to resiliently engage a fixed detent in the drive interface (Fig. 38- cylindrical body 562; paragraph 0168- Locking pin 560 includes a tooth 564 supported or integrally formed at distal end 562a of cylindrical body 562) corresponding to a startup position for each of the proximal ends of the respective drive shafts (Fig. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rotational coupler of modified Nishijima to include a moveable detent and fixed detent in the drive interface coupled to the proximal end of the drive shafts that correspond to the insertion position of the camera, as taught by Williams, in order to translate locking pin between respective retracted and advanced positions (paragraph 0172 of Williams) to move the end effector. 
The modified apparatus of Nishijima in view of Thompson and in further view of Williams et al. will hereinafter be referred to as the modified apparatus of Nishijima and Thompson and Williams. 
Regarding claim 7, the modified apparatus of Nishijima and Thompson and Williams teaches the apparatus of claim 6. 
The modified apparatus of Nishijima and Thompson and Williams does not teach wherein the drive interface is configured to be removably received on a drive unit, and wherein: 
when received, the moveable and fixed detents are disengaged to permit movement of the camera away from the insertion position; 
prior to removal of the drive interface, the drive unit is operably configured to place the camera in the insertion position causing the moveable and fixed detents to be aligned; and

However, Williams teaches of an analogous endoscopic apparatus including a locking pin that controls the movements of an end effector wherein: 
the moveable and fixed detents are disengaged to permit movement of the end effector away from the insertion position (paragraph 0173-In operation, when locking pin 560 is in the retracted or proximal position, engaged with crown gear 589, proximal portion 564b of tooth 564 of locking pin 560 engages with crown teeth 589a of crown gear 589, such that crown gear 589 and carrier 288 are prevented from rotating due to body 562 of locking pin 564 being engaged with teeth 237a of tubular housing 237); 
the drive unit is operably configured to place the end effector in the insertion position causing the moveable and fixed detents to be aligned; (paragraph 0176- when locking pin 560 is located in the advanced or distal position, disengaged from crown gear 589 (as described above), rotation of central distal drive shaft 239 will result in a closing/firing and opening/retraction of end effector 400) the moveable and fixed detents are engaged to retain the rotational couplers in the startup position (paragraph 00176-when locking pin 560 is located in the refracted or proximal position, engaged with crown gear 589 (as described above), rotation of central distal drive shaft 239 will result in a rotation of end effector 400)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moveable and fixed detents of the modified d apparatus of Nishijima and Thompson and Williams to control the movement of the camera to and away from the insertion position by substituting the end effector for the camera, as taught by Williams., in order to close/fire and open/retract end effector (paragraph 0179 of Williams, (where explanation is in secondary reference), and using a moveable and fixed detent to control the movement at the end of an insertion portion is a technique well known in the art. Also, if it were desirable for any reason to obtain access to the driver unit of the modified apparatus of Nishijima and Thompson and Williams, it would have been obvious to make the interface removable for that purpose.
Regarding claim 8, the modified apparatus of Nishijima and Thompson and Williams teaches the apparatus of claim 6, and Nishijima further discloses wherein in the insertion position the camera is positioned generally in line with a longitudinal axis extending outwardly from the insertion tube (paragraph 0030- In the straight state in which the curved portion 30 is straight without being curved, in the longitudinal direction D).
Claims 9 and 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013246385 A to Nishijima in view of WO 2015161249 A1 to Moody et al. and U.S. Patent No. 6,007,484 A to Thompson and in further view of U.S. Publication No. 2010/0245549 A1 to Allen et al (hereinafter "Allen") and U.S. Publication No. 2017/0245949 A1 to Randle.
Regarding claim 9, modified Nishijima teaches the apparatus of claim 1, but modified Nishijima does not expressly teach wherein the plurality of connected linkages comprise at least: 
a panning linkage configured to produce side-to-side motion of the camera; 
an elevating linkage configured to move the camera away from the longitudinal axis; and 
a tilt linkage configured to tilt the camera forward and backward with respect to a longitudinal axis extending outwardly from the insertion tube.
However, Allen teaches of analogous endoscopic device wherein the plurality of connected linkages comprise at least: 
(Fig. 1; paragraph-0022- In some examples, the pan mechanism can include a worm gear mechanism such as having a worm 140 and worm gear 145 , and a pan actuator to engage and drive the worm gear 145 . In some examples, the pan actuator can include a pan motor 135 similar to the tilt motor 130); and
a tilt linkage configured to tilt the camera forward and backward with respect to a longitudinal axis extending outwardly from the insertion tube (Fig. 1; paragraph 0021-The tilt mechanism rotates the implantable camera 105 about the elongated axis 102 . In some examples, the tilt mechanism can include a tilt actuator such as a tilt motor 130 to move the implantable camera 105 in a tilt direction about the tilt axis).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linkages of modified apparatus of modified Nishijima to include the a pan and tilt linkage as taught by Allen, in order to support and manipulate the camera about a pan axis, a tilt axis in response to the control signal while the camera and actuator are within a body cavity (Paragraph 0006 of Allen).
Additionally, Randle teaches of an analogous endoscopic device including a panning linkage configured to produce side-to-side motion (paragraph 0043- The compound joint 62 is arranged so as to permit relative rotation of the distal segment 61 and basal segment 60 about three axes: A1, A2 and A3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Nishijima to include the panning linkage of Randle. It would have been advantageous to make the combination in order to prevent (paragraph 0003 of Randle).
Regarding claim 10, modified Nishijima, as modified by Allen and Randle teaches the apparatus of claim 9, but modified Nishijima and Thompson and Allen does not expressly teach wherein the panning linkage is connected to the distal end of the insertion tube, the elevating linkage or tilt linkage is connected to the panning linkage, and wherein the camera is connected to the tilt linkage.
However, Allen teaches of an analogous endoscopic device wherein the zoom linkage is connected to the distal end of the insertion tube, the elevating linkage is connected to the zoom linkage and the tilt linkage is connected to the elevating linkage (paragraph 0021-In some examples, the actuator 110 can include a separate pan mechanism, tilt mechanism, and zoom mechanism; Fig. 1, and wherein the camera is connected to the tilt linkage (Fig. 1- camera 105).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linkages of the modified device of Nishijima and Thompson and Allen to include the linkages connected together, as taught by Allen in order to support and manipulate the camera about the axes in response to the control signal while the camera and actuator are within a body cavity (Paragraph 0006 of Allen).
Additionally, Randle teaches of an analogous endoscopic device including a panning linkage (paragraph 0043- The compound joint 62 is arranged so as to permit relative rotation of the distal segment 61 and basal segment 60 about three axes: A1, A2 and A3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the zoom linkage of Nishijima, as modified by Thompson, with the panning linkage of Randle. It would have been advantageous to make the (paragraph 0003 of Randle).
Regarding claim 12,  modified Nishijima teaches the apparatus of claim 1, and Nishijima further discloses wherein the threaded actuator is coupled to the connected linkage (Fig. 2), but modified Nishijima does not expressly teach wherein at least some of the plurality of connected linkages comprise a revolute joint constrained to permit motion in a single degree of freedom corresponding to the associated movement of the connected linkage, and wherein the threaded actuator is coupled to the connected linkage to cause motion about the revolute joint.
However, Randle teaches of an analogous endoscopic device wherein at least some of the plurality of connected linkages comprise a revolute joint constrained to permit motion in a single degree of freedom corresponding to the associated movement of the connected linkage, (paragraph 0027-The main portion of the arm comprises four joints 35, 36, 37, 38 and three shaft sections 39, 40, 41.  The joints are revolute joints. The shaft sections are rigid, with the exception of joints 35 and 37 which are set into shaft sections 39 and 40 respectively; Fig. 3).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linkages of modified Nishijima to include the revolute joints as taught by Randle in order for the actuator to cause motion about the revolute joint and to permits rotation about an axis (paragraph 0004 of Randle).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795